﻿Allow me at the outset to convey to you, Sir, my delegation's sincere felicitations on your unanimous election as President of the forty-fifth session of the General Assembly. Our satisfaction at your election is even greater as Nepal shares with the friendly Government and people of Malta a deep and abiding commitment to the purposes and principles of the United Nations Charter and to the policy of non-alignment. Your wide experience as a political leader and your knowledge of multilateral diplomacy will no doubt provide you with the particular sensitivity and skill to guide us through the complex issues on the agenda of the General Assembly. My delegation pledges its full co-operation to you.
Nepal welcomes the admission of the Principality of Liechtenstein as a Member of the Organisation, an event that has moved us even closer to the goal of universal membership of the United Nations. We look forward to working in close co-operation with the delegation of this friendly country, which represents one of the most successful combinations of democracy, human rights and economic prosperity.
I should like to avail myself of this opportunity to express my delegation's appreciation to Mr. Joseph N. Garba of Nigeria for the admirable manner in which he guided the work of the forty-fourth session of the General Assembly.
The past 12 months have been a busy period for the United Nations. There is today a renewal of faith in the Organization as an irreplaceable instrument in promoting international peace and co-operation. Much of this welcome resurgence is the result of the diplomatic skill and efforts of the Secretary-General,
Mr. Javier Perez de Cuellar. He deserves our gratitude and full support.
The year has been marked by events extraordinary in sweep and importance. Almost a half century ago the peoples of the United Nations through its Charter reaffirmed faith in fundamental human rights, in the dignity and worth of the human person, in the equal rights of men and women and of nations large and small. For the majority of the peoples around the world, this vision was little more than a dream. Symptoms of positive changes in international relations, accompanied by a new and legitimate assertion of peoples, rights, became evident beginning with the middle of the decade of the 1980s. That the momentum towards the vision of freedom and dignity outlined in the Charter would gather the strength of a massive tidal wave, were beyond anyone's imagination only 12 months ago. This spontaneous wave has awakened people to assert their fundamental rights and freedom not only in the countries of Central and Eastern Europe but also in many parts of Asia and Africa, including my own county, Nepal. The movement for the restoration of multiparty democracy in Nepal, which started only days after the first breach in the Berlin Wall, has ushered in a new political era in our country. The interim Government, representing major political parties, is now engaged in the task of consolidating democracy. The Prime Minister himself would have liked to come and acquaint the Assembly with the recent political changes in the country. However, that was not possible at this stage owing to the consultations he is undertaking on the draft of a new Constitution that is soon to be promulgated. The new Constitution, reflecting the democratic aspirations of the Nepalese people, will institutionalize a constitutional monarchy and a multiparty system and adhere to the values of people's sovereignty and accountable government. The Constitution will also guarantee the inviolability of fundamental rights and freedom, in keeping with the Universal Declaration of Human Sights, other covenants and the principle of the supremacy of law. General elections held on the basis of universal adult suffrage scheduled for the first of 1991 will strengthen political stability and freedom. The people of Nepal are proud to be part of the global movement towards democracy and freedom; the people of Nepal arc grateful for the understanding and support they have received from people around the world. 
Having set ourselves the irreversible goal of democracy and pluralism, we now look forward to meaningful co-operation and assistance from friendly countries and multilateral institutions in the daunting task of economic and social development.
Nepal most heartily welcomes the creation of a more relaxed international climate, characterised by the big-Power détente. The most concrete symbol of revolutionary change in the political atmosphere is the reunification of Germany. I take this opportunity to extend the most cordial welcome to the delegation of the united Germany to this family of nations.
The euphoria over the end of the cold war and the hopes for a more stable and democratic world order have, however, been dampened by the present situation in the Persian Gulf region. The aggression against Kuwait, a sovereign and independent State and a Member of this Organisation, is a rude reminder that the agreement of the two major Powers to settle their conflicts is a necessary but insufficient condition for the maintenance of international peace, security and stability. The aggression is an open violation of the principles of the Charter of the United Nations. It has also caused immense sufferings and dislocations to nationals of third countries, including Nepal, residing and working there. The aggression has evoked a swift and unprecedented response from the Security Council. The series of resolutions the Council has adopted demanding unconditional compliance with the rule of law in inter-State relations has ushered in a new phase in the application of the authority of the Security Council in the maintenance of international peace and security.
The five permanent members of the Security Council bear a special responsibility under the Charter for the maintenance of international peace. It is true that there are and will be many more influential actors in world affairs. This will require consultations, co-ordination and compromise. The renewed interest in the international Organization and the willingness of the major Powers to use the mechanism of the Charter have the potential of restoring to the collective security system its original design. Nepal, therefore, welcomes the emergence of the unique convergence of views among the permanent members of the Security Council over the grave situation in the Persian Gulf region. We earnestly hope that this unity of the United Nations will he the rule rather than an exception. My delegation also agrees with the view expressed by the Secretary-General that agreement among the major or Powers must carry with it the support of the international community to counter any legitimate anxiety that world affaire may be run by a directorate.
As the international community prepares for a new millennium, we are witnessing a rapid curtailing of many comfortable assumptions of yesteryear. At the sane tine, it is heartening to note that schisms which characterised the post - Second-World-War era are also being rapidly bridged. These positive changes have enhanced the capacity of the United Nations to work for a peaceful settlement of various outstanding bilateral and regional conflicts.
The peaceful transition of Namibia to independence is an outstanding example of what this Organisation could achieve, given the support and co-operation of its Members. The potentials of peace-keeping and peace-making operations of the United Nations have also been evident elsewhere, especially in Central America. We welcome the recent agreement between Iran and Iraq to settle their disputes in keeping with Security Council resolution 598 (1987). While the situation in Lebanon continues to be alarming, admirable services are being rendered by the United Nations Interim Force in Lebanon, to which Nepal is a contributor. Implementation of the Taif formula, fully supported by the United Nations, has held out promise of an end to the tragic fratricide in that country. The situation in the Middle East continues to be explosive with the stalling of all efforts to 
promote a dialogue between Israelis and Palestinians. My delegation feels that the opportunity created by a new climate of international relations must be used for a collective and concerted effort for the resolution of the conflict on the basis of Security Council resolutions 242 (1967) and 338 (1973). As in the case of the Middle East, the spirit of conciliation among the major Powers offers hope for a settlement of the situation in Afghanistan. This spirit of conciliation has already raised the expectation that a solution of the problem of Cambodia with the active involvement of the United Nations may be within sight. Elsewhere in Asia, we welcome the unification of Yemen. My delegation is looking forward to the day, and we hope it is sooner rather than later, when the Korean people will be reunited through their own peaceful efforts. We have long respected their aspirations for reunification and welcome the continuing high-level negotiations between the two sides. Each side has been exercising all the attributes of sovereignty, and they will doubtless settle between them in the course of negotiations the question of membership of the United Nations. My delegation understands and will fully respect the wish of each side in the matter. In South Africa, the universally condemned system of apartheid is still in place. While we are encouraged by some recent developments, we believe that concerted efforts and pressure will have to be maintained to make the process irreversible and comprehensive with the establishment of a multiracial democratic society in South Africa. We share the disappointment of the Secretary-General at the lack of progress towards an overall solution in Cyprus and continue to support the use of his good offices for the restoration of the sovereignty, territorial integrity and non-aligned character of
The growing consensus on the need to wage a concerted war against drugs and terrorism is indicative of the new climate in international relative, in which nations are willing to work together for the general well-being of the people. The programme of action adopted at the seventeenth special session provides a useful framework for combating the scourge of drug abuse and trafficking, which threaten to tear the very fabric of civilised society apart.
Looking to the future, there are some imperatives which need to be taken into consideration by the Governments if we are to ensure peace and justice, human freedom and dignity. The United Nations provides an indispensable instrument for the co-ordination and harmonization of actions in these areas.
The first of these imperatives is that of arresting and reversing the arms race. Recognition by two of the world's most powerful States of the fact that the arms race has reached an absurd limit beyond all legitimate needs of national security has opened a new era of hope for disarmament. 
The perceptible improvement in international relations must be utilised to press for the extension of disarmament efforts beyond the nuclear and conventional arsenals of the great Powers and their alliances. Disarmament, to be meaningful, has to be the joint endeavour of all nations.
The second immediate challenge before the world community is that of the increasing economic difficulties, especially in the developing countries. It has become imperative to act urgently in three spheres] debt, trade and commodities, and human resources development. At the special session on international economic co-operation the General Assembly made a serious evaluation of the current problems and the steps needed to address them. The strategy for the fourth United Nations development decade, expected to be adopted at the current session of the General Assembly, should be a coherent and realistic programme reflecting the development imperatives in the decade of the 1990s.
The vagaries of the international economic situation have hit the least-developed countries the hardest. Those countries face the most acute problems and are being increasingly marginalised in the world economy. The adoption at the Paris Conference of a programme of action designed to speed the growth and development of the least-developed countries is a milestone and we expect full and expeditious implementation of the plan. In this connection, we welcome the announcement by Kuwait that it would write off all interest on its loans to the least developed countries and consider with them arrangements with regard to the principal, with a view to easing the debt burden of the least developed countries.
The third imperative is the need to halt and reverse the alarming degradation and destruction of our environment. The challenge is to preserve and protect our environment for generations to come without sacrificing the development imperatives of the developing countries. The global debate and activities on this question augur well for the adoption of environmentally sound development strategies at the 1992 Conference on Environment and Development.
The fourth challenge is to adjust to international law and to honour the obligations that flow from the Charter. Only a legal order that encompasses the entire community of nations can provide the framework for effective multilateral co-operation. It is in the interest of all nations, large and small, to work for and within a coherent and viable system of law, impartially administered and imposed. In the final analysis, the rule of law alone will guarantee peace and stability for all.
The fifth imperative is to secure universal respect for human rights. The principal purpose of the United Nations - the maintenance of international peace and security and the promotion of economic social progress and better standards of life for all - is to give content and meaning to human dignity. As long as a government violates the universally accepted norms of human rights, as long as people are brutalised and oppressed on the basis of sex or race or because of their opinions or beliefs, the international community cannot claim to have conquered the brutalities that have darkened human history. The United Nations presents the only forum for a co-ordinated effort to ensure that human rights and fundamental freedoms are fully observed.
The unprecedented attendance at the recent World Summit for Children highlighted the need to take special actions in favour of children, who constitute the most vulnerable sector of our society. The Declaration adopted by the Summit should prove to be a powerful incentive to put the children first - to give every child a better future. The Summit has also provided a strong incentive for the speedy accession to, and ratification of, the Convention on the Sights of the Child, making it a truly universal instrument. 
The beginning of the decade of the 1990s has ushered in hopeful signs of growing mutual confidence and good faith. This is essential for the movement from an age of fear, doubt, anxiety and deprivation for an overwhelming majority to a new era of interdependence and co-operation, to a more generous period of statesmanship, an era of freedom and dignity for all. Today, there is also an increasing willingness on the part of Member States to use the existing international mechanism to its full potential. This is essential to ensure the safe and dignified passage of humanity to the next millennium.
